Case: 12-60983       Document: 00512358906         Page: 1     Date Filed: 08/30/2013




           IN THE UNITED STATES COURT OF APPEALS
                    FOR THE FIFTH CIRCUIT  United States Court of Appeals
                                                    Fifth Circuit

                                                                            FILED
                                                                          August 30, 2013
                                     No. 12-60983
                                   Summary Calendar                        Lyle W. Cayce
                                                                                Clerk

UNITED STATES OF AMERICA,

                                                  Plaintiff-Appellee

v.

BRIDGETTE COOK, also known as Bridgette Sanford,

                                                  Defendant-Appellant


                   Appeal from the United States District Court
                     for the Northern District of Mississippi
                             USDC No. 2:11-CR-165-1


Before KING, DeMOSS, and GRAVES, Circuit Judges.
PER CURIAM:*
       Bridgette Cook pleaded guilty to conspiring to make, utter, and publish
false instruments in violation of 18 U.S.C. §§ 371 and 514(a)(1) and (2). The
district court sentenced her to 48 months in prison, above the guidelines range
of 30 to 37 months, and a three-year term of supervised release. The court also
ordered that the sentence run consecutively to a state sentence that Cook was
then serving resulting from revocation of supervised release in a Mississippi



       *
         Pursuant to 5TH CIR. R. 47.5, the court has determined that this opinion should not
be published and is not precedent except under the limited circumstances set forth in 5TH CIR.
R. 47.5.4.
    Case: 12-60983     Document: 00512358906      Page: 2   Date Filed: 08/30/2013

                                  No. 12-60983

state case. Prior to her Mississippi revocation, Cook served approximately two
years in prison for check forgery in Tennessee.
      Cook argues that the upward variance was unreasonable because it was
based on her criminal history, which was already accounted for in the guidelines
range. She also contends that her sentence was substantively unreasonable
because the district court’s sentence, when combined with the four years she
served on state charges, resulted in a sentence significantly above the Guidelines
range.
      “We review the reasonableness of a sentence for abuse of discretion,
whether it is inside or outside the guidelines range.”          United States v.
Hernandez, 633 F.3d 370, 375 (5th Cir. 2011). The above-guidelines sentence
was not an abuse of discretion. The choice of the sentence was grounded in the
district court’s assessment of proper factors, including Cook’s extensive history
of 28 fraud convictions, some of which were not counted in her 20 criminal
history points, seven more than needed to place her in Category VI; the
ineffectiveness of prior sentences in deterring future criminal behavior; and the
need to protect the public. See 18 U.S.C. § 3553(a). Cook has shown no abuse
of discretion. See United States v. Brantley, 537 F.3d 347, 350 (5th Cir. 2008);
United States v. Herrera-Garduno, 519 F.3d 526, 531 (5th Cir. 2008).
      The district court also did not abuse its discretion in imposing a sentence
to run consecutively to the revocation sentence imposed in state court. The
imposition of a consecutive sentence is authorized by statute and is preferred
under the Guidelines when, as here, the defendant was on supervised release at
the time of the offense and that supervision is revoked. See 18 U.S.C. § 3584;
U.S.S.G. § 5G1.3, comment. (n.3(C)). The district court’s conclusion that a
consecutive sentence was appropriate was well within its discretion.
      The judgment of the district court is AFFIRMED.




                                        2